IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42122

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 311
                                                )
       Plaintiff-Respondent,                    )   Filed: January 15, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRENT LEE MATHERLY,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of nine years, with a minimum
       period of confinement of two years, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Brent Lee Matherly pled guilty to burglary. I.C. § 18-1401. In exchange for his guilty
plea, additional charges were dismissed. The district court sentenced Matherly to a unified term
of nine years, with a minimum period of confinement of two years. Matherly filed an I.C.R 35
motion, which the district court denied. Matherly appeals, arguing the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Matherly’s judgment of conviction and sentence are affirmed.